DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 17 December 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of 31 August 2021 has been withdrawn. 

Reasons for Allowance
Claims 1-4, 6-19, 21-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Ryan (US 2007/0078500) discloses a first and second waveguide, switches, and a third waveguide to receive light reflected, and a reflector and wherein the first and second waveguides are parallel to the third waveguide and off the central axis of the apparatus (Figures 10E, H, and J [0248]-[0250]).
Zuluga teaches one central collection fibers surrounded by the illumination fibers (Figure 4, [0056], [0058], and [0081]) 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “central optical fiber bundle receiving the light from the subject” in combination with the rest of the limitations of independent claim(s) 1, 8, and 21.  There is no 
Therefore, claim(s) 1, 8, and 21 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793